              Case 2:20-cv-01010-JCC Document 10 Filed 07/07/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AGATA DROZDZ, an individual, and TEAKRE CASE NO. C20-1010-JCC
      VEST, an individual,
10
                                              MINUTE ORDER
11                         Plaintiffs,
            v.
12
      UNITED SERVICES AUTOMOBILE
13    ASSOCIATION and USAA CASUALTY
      INSURANCE COMPANY,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Defendants’ unopposed motion for an extension

20   of time to file an answer to Plaintiffs’ complaint (Dkt. No. 9). Having thoroughly considered the

21   motion and the relevant record and finding good cause, the Court hereby GRANTS the motion.

22   Defendants must answer or otherwise respond to Plaintiffs’ complaint by July 27, 2020.

23          DATED this 7th day of July 2020.

24                                                         William M. McCool
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C20-1010-JCC
     PAGE - 1
